PD-1358-15
                                                           COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                        Transmitted 12/17/2015 11:41:08 AM
                                                          Accepted 12/19/2015 11:47:26 AM
                                                                            ABEL ACOSTA
                         NO. PD-1358-15                                             CLERK
                         NO. PD-1359-15
                         NO. PD-1360-15
                         NO. PD-1361-15
             _____________________________________

IN THE COURT OF CRIMINAL APPEALS OF TEXAS
             _____________________________________

   APPEAL FROM THE FOURTEENTH COURT OF APPEALS OF TEXAS
                    NO. 14-14-00307-CR
                    NO. 14-14-00308-CR
                    NO. 14-14-00309-CR
                    NO. 14-14-00310-CR
             _____________________________________

                      Eric Lynn Baumgart
                            Appellant

                             VERSUS


                       The State of Texas
                            Appellee
             _____________________________________

       NOTICE OF INCOMPLETE RECORDS
             _____________________________________


                                   Respectfully submitted by:

                                   Michael D. Gillespie
                                   Texas Bar Card No. 07926500
                                   226 Sheldon Road
                                   Channelview, Texas 77530
                                   Tel. 281-457-9999
                                   Fax. 281-457-0990
  December 18, 2015
                                   Attorney for:
                                   Eric Lynn Baumgart
                                   Appellant
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

      INTO COURT COMES, ERIC LYNN BAUMGART, the Appellant,

through the undersigned Attorney, who files this Notice of Incomplete Records and

would respectfully show the Court as follows:



                           PROCEDURAL SUMMARY

1.    On July 15, 2014 the Clerk’s record was filed with the Court of Appeals and

on July 16, 2014 the Reporter’s record was filed. On July 21, 2014 the Reporter’s

record was supplemented.

2.    Appellant’s case involved five separate criminal charges that were

consolidated into one trial. These cases were assigned the following cause numbers

by the Court of Appeals: 14-14-00306-CR (TC # 1909495); 14-14-00307-CR (TC

# 1909496); 14-14-00308-CR (TC # 1909497); 14-14-00309-CR (TC # 1909498);

and 14-14-00310-CR (TC # 1909499).

3.    As a matter of reference and brevity in this notice, these cases will be

referred to by the three primary digits of cause number assigned by the Court of

Appeals. In example, “COA # 306”. Further, it is noted that Appellant was

acquitted of the case under Cause Number 14-14-00306-CR (TC # 1909495) and it

is not included in Appellant’s petition for discretionary review.



                                        -2-
                            INCOMPLETE RECORDS

4.    During the week of December 14, 2015 Appellant discovered that both the

Reporter and Clerk records were incomplete. A cursory review revealed that the

following records were missing:

      1.     The transcript from a pre-trial hearing conducted on November 19,

2012 concerning the illegal seizure of Appellant’s property. This hearing was

documented in the trial court records and referenced by image number 54033319

in the District Clerk’s records. (CR 1 – 16, COA # 306).

      2.     The transcript from the probable cause hearing conducted on

November 21, 2012 for Appellant’s sixth arrest by the District Attorney’s Office.

This hearing was documented in the District Clerk’s records under prior trial court

Cause Number 1862948. See Exhibit 1 (Page 4 – ‘Settings’).

      3.     The transcript from a pre-trial hearing conducted on November 14,

2013 concerning discovery and a motion to quash. (CR 1 – 696, COA # 306; CR 1

– 713, COA # 307; CR 1 – 713, COA # 308; CR 1 – 700; COA # 309; CR 1 – 692,

COA # 310). See also Exhibit 2 (Page 5 – ‘Settings’).

      4.     The indictment from trial court cause number 1909497 that was

assigned to COA # 308 which is referenced by image number 56749325 in the

District Clerk’s records.

      5.     The indictment from prior trial court cause number 1853301 that was


                                       -3-
assigned to COA # 308 which is referenced by image number 53466118 in the

District Clerk’s records.

      6.     The memorandum in support of the motion for new trial and

supporting exhibits filed with the trial court by Appellant on May 27, 2014. This

request was documented in Appellant’s designation of additional appeal record.

(CR 1 – 544, COA # 306; CR 1 – 562, COA # 307; CR 1 – 562, COA # 308; CR 1

– 549; COA # 309; CR 1 – 542, COA # 310).

      7.     The capias issued on September 26, 2012 for the arrest of Appellant

under prior Cause Number 1853300 which is referenced by image number

53558332 in the District Clerk’s records. This request was documented in

Appellant’s designation of additional appeal record. (CR 1 – 544, COA # 306; CR

1 – 562, COA # 307; CR 1 – 562, COA # 308; CR 1 – 549; COA # 309; CR 1 –

542, COA # 310).

5.    The Clerk’s record for COA # 308 appears to be completely missing. COA #

308 was the appeal of trial court cause number 1909497, but the index number is

for trial court cause number 1909496 which was assigned to COA # 307. The

records for COA # 307 and COA # 308 have the identical page count of 718 pages

and the pages numbers should be identical.

6.    The cases under COA # 307, COA # 308, COA # 309, and COA # 310

involved identical circumstances, just different alleged offense dates. The Clerk’s


                                       -4-
records for all four cases should be identical because there were no differences

between them and they were simultaneously tried. This leads to the next concern.

The Clerk’s records for these cases consist of different page counts.

7.    COA # 306 was the most litigated case and should have had the most

records, but it is next to the least number of pages. The remaining four should have

had an identical page count, but they didn’t. COA # 306 consisted of 701 pages,

COA # 307 and COA # 308 consisted of 718 pages, COA # 309 consisted of 705

pages, and COA # 310 consisted of 697 pages. This discrepancy shows that the

records submitted by the Clerk were incomplete.

8.    The records submitted to the Court of Appeals consist of 4,396 pages and

the cases have been pending against Appellant since September 25, 2012. It will

take time to fully examine this large volume of records. Another problem has

presented itself that may further complicate or prevent the reconstruction of an

accurate trial record. Certain records are believed to have been purged.



                               PURGED RECORDS

9.    On October 9, 2015 Appellant discovered that the trial court records under

COA # 306 had been purged from the District Clerk’s public records. Appellant

requested an explanation from the District Clerk and the only response received

was the following: “I do not know why you cannot see the case. It is being


                                        -5-
investigated.”. This response was made by Charles Walker of the District Clerk’s

Office. See Exhibit 3.

10.   On October 18, 2015 Appellant requested an update on the investigation that

Charles Walker said was being done. See Exhibit 4. To date, Appellant never

received an explanation why his court records were purged and these court records

remain unaccounted for. See Exhibit 5. A comparison of Exhibit 5 and page 4 of

Exhibit 2 shows that the missing case previously existed.

11.   The purging of Appellant’s court records and the failure to justify for the

purging suggests serious improprieties by the government. More so, the District

Clerk had documented much of Appellant’s five cases in the purged records and

now these records seem to be unavailable for the remaining appellate cases. This is

a serious problem that injures Appellant’s due process rights.



                            FUNDAMENTAL HARM

12.   Appellant was originally represented by a court appointed attorney who filed

the initial appeal brief based on these incomplete records. This court appointed

attorney was later discharged and these missing records were discovered by

Appellant’s current attorney during preparation for anticipated habeas corpus

proceedings.

13.   The transcripts known to be missing contain relevant matters that support


                                        -6-
Appellant’s innocence and potential points of error that should have been

considered by the Court of Appeals. The missing court filings, although seemingly

innocuous, show the possibility that more critical court filings were not submitted

to the Court of Appeals. An incomplete trial court record denies the due process

that Appellant is entitled to.



                       ABATEMENT AND EXAMINATION

14.   Appellant requests the Court of Criminal Appeals to abate the appeal for no

less than 60-days so the trial court records may be examined to determine the full

extent of its incompleteness and the degree of harm to Appellant’s rights.



                        CONSTITUTIONAL CHALLENGE

15.   Appellant raised a constitutional challenge in his petition for discretionary

review and Appellant would like the Court of Criminal Appeals to consider this

challenge no matter the disposition of Appellant’s case. This challenge affects a

broad segment of the community statewide and it should be resolved in the interest

of the community.



                  MOTION TO RESUBMIT ORIGINAL BRIEF

16.   Absent an acquittal or new trial, Appellant requests the opportunity to


                                        -7-
submit a new appellate brief to the Court of Appeals since the initial briefs were

based on incomplete trial court records. This is provided that a complete and

accurate trial record can be established.

17.   The known missing transcripts alone contain relevant matters concerning

evidence and jurisdiction that directly affect the outcome of Appellant’s case.



                              COLLATERAL RELIEF

18.   Appellant further requests the Court of Criminal Appeals to award Appellant

all other relief that he may be entitled to under the law or in equity.



                                        Respectfully submitted by:


                                        ____________________________________
                                        Michael D. Gillespie
                                        Texas Bar Card No. 07926500
                                        226 Sheldon Road
                                        Channelview, Texas 77530
                                        Tel. 281-457-9999
                                        Fax. 281-457-0990

                                        Attorney for:
                                        Eric Lynn Baumgart
                                        Appellant




                                            -8-
                     CERTIFICATE OF COMPLIANCE

       Pursuant to Rule 9.4(i)(3) of the Texas Rules of Appellate Procedure, it is
certified that this document contains 1,343 words for included sections as defined
under Rule 9.4(i)(1) and that it is compliant with Rule 9.4(i)(3)(D).


                        CERTIFICATE OF SERVICE

       Pursuant to Rule 9.5(d) of the Texas Rules of Appellate Procedure, it is
certified that a true copy of these papers were served on the following parties:

      State Prosecuting Attorney
      PO Box 13046
      Austin, Texas 78711
      Via: Email to lisa.mcminn@spa.texas.gov

      Harris County District Attorney
      Appellate Division
      1201 Franklin Street, Suite 600
      Houston, Texas 77002
      Via: Email to curry_alan@dao.hctx.net
            Email to mccrory_daniel@dao.hctx.net

      Texas Attorney General
      General Litigation Division
      PO Box 12548
      Austin, Texas 78711-2548
      Via: Email to const_claims@texasattorneygeneral.gov




                                     ____________________________________
                                     Michael D. Gillespie
                                     Texas Bar Card No. 07926500




                                      -9-
EXHIBIT 1
Office of Harris County District Clerk - Chris Daniel                                                             Page 1 of 5




 H CDistrictclerk.com            The State of Texas vs. BAUMGART, ERIC L (SPN:                                    12/16/2015
                                 01892742)
                                 Cause: 186294801010 CDI: 2     Court: 6

 APPEALS
 No Appeals found.

 PAYMENT PLAN
 No Payment Plan found.

 RELATED CASES
 No related cases found.

 HOLDS
 No Holds found.

 WITNESS
 No Witness found.

 SUMMARY
  CASE DETAILS                                                 DEFENDANT DETAILS
  File Date                   11/17/2012                       Race/Sex     W IM            Height/Weight
  Case (Cause) Status         Dismissed                        Eyes                         Hair
  Offense                     VIO PRIV INV/SEC ACT             Skin                         Build
  Last Instrument Filed       Misdemeanor Information          DOB          1/4/1970        In Custody      N
  Case Disposition            DISM-121312                      US Citizen YES               Place Of Birth XX
  Case Completion Date        12/13/2012
                                                              Address                      PO BOX 613 NOME TX77629
  Defendant Status            DISPOSED                         Markings
  Bond Amount                 $5,000.00
                                                               COURT DETAILS
  Next/Last Setting Date      12/13/2012
                                                               Court

                                                              Address                  1201 Franklin (Floor: 9)
                                                                                       Houston, TX 77002
                                                                                       Phone:7137556200
                                                              JudgeName                Larry Standley
                                                               Court Type              Criminal



 BONDS
 Date            Type                      Description                                                              SNU
 11/17/2012      BOND SET                  $5000                                                                    999
 11/18/2012      BOND FILED                CRT 6 TIME 1200 TYPE SURETY
 11/18/2012      BOND MADE                 AMT $5000 DATE 12/13/12 RCPT#
 11/18/2012      BONDSMAN                  KUBOSH, FELIX MICHAEL
 11/18/2012      BOND FILED                CRT 6 TIME 0900 TYPE SURETY




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=Wcp02X9a...                               12/16/2015
Office of Harris County District Clerk - Chris Daniel                                              Page 2 of 5



 11/18/2012     BOND MADE          AMT $5000 DATE 11/17/12 RCPT#
 11/18/2012     BONDSMAN           KUBOSH, FELIX MICHAEL



 ACTIVITIES
 Date     Type                             Description                                             SNU/CFI
 11/17/2012     COMPLAINT FILED            1220 6 VIO PRIV INV/SEC ACT LEVEL MA
 11/17/2012     BOND SET                   $5000                                                   999
 11/17/2012     REVIEWED BY                GREENWOOD, CLINTON F.
 11/17/2012     ORI                        HARRIS COUNTY D. A. OFFENSE NO: Sl212
 11/17/2012     COMPLAINANT                BONSAL, KIRK W
 11/18/2012     BOND FILED                 CRT 6 TIME 1200 TYPE SURETY
 11/18/2012     BOND MADE                  AMT $5000 DATE 12/13/12 RCPT#
 11/18/2012     BONDSMAN                   KUBOSH, FELIX MICHAEL
 11/18/2012     BOND FILED                 CRT 6 TIME 0900 TYPE SURETY
 11/18/2012     BOND MADE                  AMT $5000 DATE 11/17/12 RCPT#
 11/18/2012     BONDSMAN                   KUBOSH, FELIX MICHAEL
 12/13/2012     C87 ACTIVITY               DISM OTHER STATUS D CFI 6                               998
 12/13/2012     C87 ACTIVITY               BOND TRANS STATUS CFI 6                                 999
 12/13/2012     MOTIONS                    MO TRANSFER BND                                         993
 12/13/2012     MOTIONS                    FILED CFI 6
 12/07/2012     MOTIONS                    MO SET ASIDE AMD INF                                    994
 12/07/2012     MOTIONS                    FILED CFI 6
 11/21/2012     MOTIONS                    DISQASST DIST ATTY                                      995
 11/21/2012     MOTIONS                    FILED CFI 6
 11/21/2012     MOTIONS                    QUASH INFORMATION                                       996
 11/21/2012     MOTIONS                    FILED CFI 6
 11/21/2012     MOTIONS                    APP RESTORE PROPERTY                                    997
 11/21/2012     MOTIONS                    FILED CFI 6
 11/21/2012     MOTIONS                    EXHIBITS NOPC BRIEF                                     998
 11/21/2012     MOTIONS                    FILED CFI 6
 11/21/2012     MOTIONS                    DISQUALIFY ADA BRIEF                                    999
 11/21/2012     MOTIONS                    FILED CFI 6
 12/13/2012     ORDER                      GRT MO TRANSFER BND                                     999
 12/13/2012     OFFENSE                    VIO PRIV INV/SEC ACT LEVEL MA
 12/13/2012     COURT ORDER                DISMISSAL                                               999
 12/13/2012     DISMISSAL REASON           CASE REFILED
 12/13/2012     JUDG OFFENSE               VIO PRIV INV/SEC ACT LEVEL MA



 BOOKINGS
 Arrest Date                        Arrest Location                        Booking Date
 11/17/2012 9:00:00 AM              HCTY                                   11/17/2012 1:05:00 PM




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=Wcp02X9a...               12/16/2015
Office of Harris County District Clerk - Chris Daniel                                                                     Page 3 of 5



 HOLDS
 No holds found.

 CRIMINAL HISTORY
 Case(Cause)Nbr I Defendant           Filed I             Ct    Defendant Disposition Bond Amt Type of Action I            Next
 Status                               Booked                    Status                         Offense                     Setting
 139561501010-     BAUMGART, ERIC     7/24/2013   I       183   Disposed(D) Disposed      $1,000.00    VIO PRIV INV/SEC
 3Complete(Q                                                                (DISP)                     ACT(M)
                                                                            7/25/2013

 139561601010-     BAUMGART, ERIC     7/24/2013   I       183   Disposed(D) Disposed      $1,000.00    VIO PRIV INV/SEC
 3ComJ!lete(Q                                                               (DISP)                     ACT(M)
                                                                            7/25/2013

 139561401010-     BAUMGART, ERIC     7/24/2013   I       183   Disposed(D) Disposed      $1,000.00    VIO PRIV INV/SEC
 3Com_plete(q                                                               (DISP)                     ACT(M)
                                                                            7/25/2013

 139561201010-     BAUMGART, ERIC L   7/24/2013   I       183   Disposed(D) Disposed      $5,000.00    VIO PRIV INV/SEC
 3Dismissed(D)                                                              (DISP)                     ACT(M)
                                                                            7/25/2013

 139561301010-     BAUMGART, ERIC     7/24/2013   I       183   Disposed(D) Disposed      $1,000.00    VIO PRIV INV/SEC
 3Complete(C)                                                               (DISP)                     ACT(M)
                                                                            7/25/2013

 190949801010-     BAUMGART, ERIC L   7/24/2013   I       6     Bond Made     Probation   $1,000.00    VIO PRIV INV/SEC       5/27/2014
 2Appeal(P}                                                     (B)           (PROB)                   ACT(M)
                                                                              3/13/2014

 190949601010-     BAUMGART, ERIC L   7/24/2013   I       6     Bond Made     Probation   $1,000.00    VIO PRIV INV/SEC       5/27/2014
 2Appeal(P)                                                     (B)           (PROB)                   ACT(M)
                                                                              3/13/2014

 190949701010-     BAUMGART, ERIC L   7/24/2013   I       6     Bond Made     Probation   $1,000.00    VIO PRIV INV/SEC       5/27/2014
 2AJ!J!eal(P}                                                   (B)           (PROB)                   ACT(M)
                                                                              3/13/2014

 190949901010-     BAUMGART, ERIC L   7/24/2013   I       6     Bond Made     Probation   $1,000.00    VIO PRIV INV/SEC       5/27/2014
 i.APP~~(J)                                                     (B)           (PROB)                   ACT(M)
                                                                              3/13/2014

 138216601010-     BAUMGART, ERIC     3/27/2013 I         183   JAIL(J)       Probation   $5,000.00    TAMPERING WITH        9/23/2014
 JAP.P"'-~(I'.)                       3/20/2014                               (PROB)                   RECORD(F)
                                                                              3/20/2014

 137072201010-     BAUMGART, ERIC     1211112012      I   183   Disposed(D) Dismissed     $20,000.00   TAMPER GOVT           3/19/2013
 3Dismissed(D)                                                              (DISM)                     RECORD(F)
                                                                            3/19/2013

 186704701010-     BAUMGART, ERIC L   12/10/2012      I   6     Disposed(D) Dismissed     $5,000.00    VIO PRIV INV/SEC      6/26/2013
 2Dismissed(D}                                                              (DISM)                     ACT(M)
                                                                            6/26/2013

 137023001010-     BAUMGART, ERIC L   12/6/2012 I         183   Disposed(D) Disposed      $5,000.00    VIO PRIV INV/SEC
 3Dismissed(D)                                                              (DISP)                     ACT(M)
                                                                            12/10/2012

 186294801010-     BAUMGART, ERIC L   1111712012      I   6     Disposed(D) Dismissed     $5,000.00    VIO PRIV INV/SEC      12/13/2012
 2Dismissed(D)                        11/17/2012                            (DISM)                     ACT(M)
                                                                            12/13/2012

 136243201010-     BAUMGART, ERIC     9/25/2012   I       183   Disposed(D) Disposed      $1,000.00    VIO PRIV INV/SEC
 3Dismissed(D)                                                              (DISP)                     ACT(M)
                                                                            9/26/2012

 136243301010-     BAUMGART, ERIC     9/25/2012   I       183   Disposed(D) Disposed      $1,000.00    VIO PRIV INV/SEC
 3Dismissed(D)                                                              (DISP)                     ACT(M)
                                                                            9/26/2012

 136242801010-     BAUMGART, ERIC     9/25/2012   I       183   Disposed(D) Disposed      $1,000.00    VIO PRIV INV/SEC
 3Dismissed(D}                                                              (DISP)                     ACT(M)
                                                                            9/26/2012

 136243101010-     BAUMGART, ERIC     9/25/2012   I       183   Disposed(D)               $1,000.00    VIO PRIV INV/SEC
 3Dismissed(D)                                                                                         ACT(M)




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=Wcp02X9a...                                      12/16/2015
Office of Harris County District Clerk - Chris Daniel                                                                       Page 4 of 5



                                                                           Disposed
                                                                           (DISP)
                                                                           9/26/2012

 136243401010-      BAUMGART, ERIC L    9/25/2012   I    183   Disposed(D) Dismissed    $10,000.00   TAMPER GOVT                 12/13/2012
 3Dismissed(D)                                                             (DISM)                    RECORD(F)
                                                                           12/13/2012

 185330101010-      BAUMGART, ERIC      9/25/2012   I    6     Disposed(D) Dismissed    $1,000.00    VIO PRIV INV/SEC              6/26/2013
 2Dismissed(D)                                                             (DISM)                    ACT(M)
                                                                           6/26/2013

 185330001010-      BAUMGART, ERIC      9/25/2012   I    6     Disposed(D) Dismissed    $1,000.00    VIO PRIV INV/SEC              6/26/2013
 2Dismissed(D)                                                             (DISM)                    ACT(M)
                                                                           6/26/2013

 185330301010-      BAUMGART, ERIC      9/25/2012   I    6     Disposed(D) Dismissed    $1,000.00    VIO PRIV INV/SEC              6/26/2013
 2Dismissed(D)                                                             (DISM)                    ACT(M)
                                                                           6/26/2013

 185330201010-      BAUMGART, ERIC      9/25/2012   I    6     Disposed(D) Dismissed    $1,000.00    VIO PRIV INV/SEC              6/26/2013
 2Dismissed(D}                                                             (DISM)                    ACT(M)
                                                                           6/26/2013



 ACTIVE PARTIES
 Name                                                   Connection                                             Post SPN#
                                                                                                               Jdgm
 KUBOSH, FELIX MICHAEL                                  BAIL BONDSMAN                                                     74386000
 GILLESPIE, MICHAEL D.                                  HIRED DEFENSE ATTORNEY                                            57926500

 KUBOSH, FELIX MICHAEL                                  PREVIOUS BONDSMAN                                                 74386000
 BAUMGART, ERIC L                                       DEFENDANT - CRIMINAL                                              01892742



 INACTIVE PARTIES
 No inactive parties found.

 SETTINGS
 Date   Court Post Docket              Reason                  Results Defendant Future                  Comments Attorney
              Jdgm Type                                                          Date                             Appearance
                                                                                                                  Indicator
 11/21/2012   6          Motions       Arraignment             Reset     Present            12/13/2012                    Absent
 09:00AM                 Docket                                                             12:00:00AM
 12/13/2012   6          Motions       Non-Trial Setting                 Absent             1/1/0001                      Absent
 09:00AM                 Docket                                                             12:00:00AM



 ALIASES
 Defendant Alias                                        True Name Race                  Sex              DOB               SPN#
 BAUMGART, ERIC                                                        w                M                1/4/1970          01892742

 BAUMGART, ERIC L                                       Yes            w                M                1/4/1970          01892742



 DOCUMENTS
 Number           Document                                                                                Post Date                  Pgs
                                                                                                          Jdgm
 54230195         SUBPOENA DUCES TECUM                                                                              12/17/2012       7

 54248850         SUBPOENA DUCES TECUM                                                                              12/17/2012       7

 54248851         SUBPOENA DUCES TECUM                                                                              12/17/2012       7




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=Wcp02X9a...                                        12/16/2015
Office of Harris County District Clerk - Chris Daniel                                   Page 5 of 5



 54248852       SUBPOENA DUCES TECUM                                            12/17/2012   7

 54248853       SUBPOENA DUCES TECUM                                            12/17/2012   7

 54187063       CASE RESET FORM                                                 12/13/2012

 54193488       DISMISS CASE                                                    12/13/2012

 54149063       MOTION TO SET ASIDE AMENDED CHARGING INSTRUMENT                 12/07/2012   3

  ·> 54149064   PROPOSED ORDER                                                  12/07/2012

 54082035       SUBPOENA DUCES TECUM                                            12/03/2012

 54082036       SUBPOENA DUCES TECUM                                            12/03/2012

 54082037       SUBPOENA DUCES TECUM                                            12/03/2012

 54082038       SUBPOENA DUCES TECUM                                            12/03/2012

 54082039       SUBPOENA DUCES TECUM                                            12/03/2012

 53999984       CASE RESET FORM                                                 11/21/2012

 53999991       ATTORNEY OF RECORD                                              11/21/2012

 54033312       EXHIBITS TO BRIEF SHOWING NO PROBABLE CAUSE                     11/21/2012   20

 54033313       EXHIBITS TO MOTION TO DISQUALIFY THE DISTRICT ATTORNEY          11/21/2012   23

 54033314       MOTION TO DISQUALIFY THE DISTRICT ATTORNEY                      11/21/2012    10

  ·> 54033315   PROPOSED ORDER                                                  11/21/2012

 54033316       BRIEF SHOWING NO PROBABLE CAUSE                                 11/21/2012   3

 54033317       MOTION TO QUASH INFORMATION                                     11/21/2012   4

  ·> 54033318   PROPOSED ORDER                                                  11/21/2012

 54033319       APPLICATION FOR ORDER TO RESTORE SEIZED PROPERTY                11/21/2012   4

  ·> 54033320   PROPOSED ORDER                                                  11/21/2012

 54221289       BAIL-BOND                                                       11/18/2012   3

 53967135       CHARGING INSTRUMENT - MISDEMEANOR INFORMATION                   11/17/2012

 53967200       CHARGING INSTRUMENT - COMPLAINT                                 11/17/2012




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=Wcp02X9a...    12/16/2015
EXHIBIT 2
Office of Harris County District Clerk - Chris Daniel                                                             Page 1 of 9




 H CDistrictclerk.com            The State of Texas vs. BAUMGART, ERIC L (SPN:                                     3/6/2014
                                 01892742)
                                 Cause: 190949501010 CDI: 2     Court: 6

 APPEALS
 No Appeals found.

 PAYMENT PLAN
 No Payment Plan found.

 RELATED CASES
 No related cases found.

 BOOKINGS
 No Bookings found.

 HOLDS
 No Holds found.

 WITNESS
 No Witness found.

 SUMMARY
  CASE DETAILS                                                DEFENDANT DETAILS
  File Date                   7/24/2013                       Race/Sex     W IM             Height/Weight
  Case (Cause) Status         Active - CRIMINAL               Eyes                          Hair
  Offense                     VIO PRIV INV/SEC ACT            Skin                          Build
  Last Instrument Filed       Misdemeanor Indictment          DOB          l/4/1970         In Custody      N
  Case Disposition                                            US Citizen YES                Place Of Birth XX
  Case Completion Date        NIA
                                                             Address                        PO BOX 613 NOME TX77629
  Defendant Status            BOND MADE
                                                              Markings
  Bond Amount                 $5,000.00
                                                              COURT DETAILS
  Next/Last Setting Date      3/10/2014
                                                              Court                   6th

                                                             Address                  120 I Franklin (Floor: 9)
                                                                                      Houston, TX 77002
                                                                                      Phone:7137556200
                                                             JudgeName                Larry Standley
                                                              Court Type              Criminal



 BONDS
 Date            Type                     Description                                                              SNU
 07/26/2013      BOND FILED               CRT 6 TIME 1200 TYPE PERSONAL PTR
 07/26/2013      BOND MADE                AMT $5000 DATE 07/26/13 RCPT#




http ://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting. aspx?Get=Uv6pASOoJ car... 3/6/2014
Office of Harris County District Clerk - Chris Daniel                                    Page 2 of 9



 07/26/2013   BONDSMAN             PERSONAL BOND, PTR



 ACTIVITIES
 Date     Type                           Description                                     SNU/CFI
 07/24/2013   CI/MID                     TIME 1205 AMOUNT $5000                          999
 07/24/2013                              ACKNOWLEDGED BY SHERIFF
 08/02/2013   SERVICE ACTIVITY           RETURNED UNEXECUTED ON 07/26/13
 08/02/2013                              RECEIPTED BY CLERK
 07/26/2013   BOND FILED                 CRT 6 TIME 1200 TYPE PERSONAL PTR
 07/26/2013   BOND MADE                  AMT $5000 DATE 07/26/13 RCPT#
 07/26/2013   BONDSMAN                   PERSONAL BOND, PTR
 07/24/2013   GRAND JURY ACTION          MID 07/24/13 G208                               999
 07/24/2013   GRAND JURY ACTION          ROTATION CRT 006 OFF FREQ BND $5000
 07/24/2013   GRAND JURY ACTION          OFFENSE VIO PRIV INV/SEC ACT LEVEL MA
 07/24/2013   ORI                        HARRIS COUNTY D. A. OFFENSE NO: PS1212
 07/26/2013   C87 ACTIVITY               BOND APP STATUS B CFI 6                         999
 07/26/2013   C87 TYPE OF BOND           PERSONAL PTR FOR $5000
 10/11/2013   MOTIONS                    MO QUASH SUBOENA DUC                            982
 10/11/2013   MOTIONS                    FILED CFI 6
 10/11/2013   MOTIONS                    MO DISM FOR PROSECUT                            983
 10/11/2013   MOTIONS                    FILED CFI 6
 10/07/2013   MOTIONS                    MO CONTINUANCE                                  984
 10/07/2013   MOTIONS                    FILED CFI 6
 09/23/2013   MOTIONS                    MO CUMULATE SENTENCE                            985
 09/23/2013   MOTIONS                    FILED CFI 6
 09/23/2013   MOTIONS                    STATES MO LIMINE                                986
 09/23/2013   MOTIONS                    FILED CFI 6
 09/23/2013   MOTIONS                    MO DISCLOSE EXPERTS                             987
 09/23/2013   MOTIONS                    FILED CFI 6
 09/05/2013   MOTIONS                    DISCVRY                                         988
 09/05/2013   MOTIONS                    FILED CFI 6
 09/04/2013   MOTIONS                    DISCVRY                                         989
 09/04/2013   MOTIONS                    FILED CFI 6
 08/10/2013   MOTIONS                    MO PROSE DEFENCE                                990
 08/10/2013   MOTIONS                    FILED CFI 6
 08/07/2013   MOTIONS                    COMMUNITY SUPERVISOI                            991
 08/07/2013   MOTIONS                    FILED CFI 6
 08/07/2013   MOTIONS                    LI MINE                                         992
 08/07/2013   MOTIONS                    FILED CFI 6
 08/07/2013   MOTIONS                    JURY SLCT DOCMNT                                993
 08/07/2013   MOTIONS                    FILED CFI 6
 08/07/2013   MOTIONS                    VOID DIRE EXPERT WIT                            994




http ://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting. aspx?Get=Uv6pASOoJ car... 3/6/2014
Office of Harris County District Clerk - Chris Daniel                                                               Page 3 of 9



 08/07/2013      MOTIONS                      FILED CFI 6
 08/07/2013      MOTIONS                      PROD EXCULP EVID                                                      995
 08/07/2013      MOTIONS                      FILED CFI 6
 08/07/2013      MOTIONS                      DISCLOSE EVID/WITNES                                                  996
 08/07/2013      MOTIONS                      FILED CFI 6
 08/07/2013      MOTIONS                      DISLCOSE OF INFORMAN                                                  997
 08/07/2013      MOTIONS                      FILED CFI 6
 08/08/2013      MOTIONS                      ST REQUEST FARET HEA                                                  998
 08/08/2013      MOTIONS                      FILED CFI 6
 08/05/2013      MOTIONS                      MO QUASH INDICTMENT                                                   999
 08/05/2013      MOTIONS                      FILED CFI 6
 11/14/2013      ORDER                        MO QUASH INDICTMENT DENIED                                            993
 11/14/2013      OFFENSE                      VIO PRIV INV/SEC ACT LEVEL MA
 11/14/2013      ORDER                        GRT MO QUASH SUBOEPNA DUCES                                           994
 11/14/2013      OFFENSE                      VIO PRIV INV/SEC ACT LEVEL MA
 11/14/2013      ORDER                        MO CON SO LIDA TE CASES DENIED                                        995
 11/14/2013      OFFENSE                      VIO PRIV INV/SEC ACT LEVEL MA
 11/14/2013      ORDER                        GRT DISCOVERY                                                         996
 11/14/2013      OFFENSE                      VIO PRIV INV/SEC ACT LEVEL MA
 11/15/2013      ORDER                        GRR ORD DIRECTING PROD RECO                                           997
 11/15/2013      OFFENSE                      VIO PRIV INV/SEC ACT LEVEL MA
 08/02/2013      ORDER                        TRANSFER MOTION GRT                                                   998
 08/02/2013      OFFENSE                      VIO PRIV INV/SEC ACT LEVEL MA
 07/25/2013      ORDER                        MID TR FROM 183RD 1395612                                             999
 07/25/2013      OFFENSE                      VIO PRIV INV/SEC ACT LEVEL MA



 HOLDS
 No holds found.

 CRIMINAL HISTORY
 Case(Cause)Nbr I Defendant            Filed I         Ct    Defendant Disposition Bond Amt Type of Action I         Next
 Status                                Booked                Status                         Offense                  Setting
 139561501010-      BAUMGART, ERIC     7/24/2013   I   183   Disposed(D) Disposed    $1,000.00   VIO PRIV INV/SEC
 3ComJ!lete(C)                                                           (DISP)                  ACT(M)
                                                                         7/25/2013

 139561601010-      BAUMGART, ERIC     7/24/2013   I   183   Disposed(D) Disposed    $1,000.00   VIO PRIV INV/SEC
 3ComJ!lete(C)                                                           (DISP)                  ACT(M)
                                                                         7/25/2013

 139561401010-      BAUMGART, ERIC     7/24/2013   I   183   Disposed(D) Disposed    $1,000.00   VIO PRIV INV/SEC
 3Complete(C)                                                            (DISP)                  ACT(M)
                                                                         7/25/2013

 139561201010-      BAUMGART, ERIC L   7/24/2013   I   183   Disposed(D) Disposed    $5,000.00   VIO PRIV INV/SEC
 3ComJJlete(C)                                                           (DISP)                  ACT(M)
                                                                         7/25/2013

 139561301010-      BAUMGART, ERIC     7/24/2013   I   183   Disposed(D) Disposed    $1,000.00   VIO PRIV INV/SEC
 3Complete(C)                                                            (DISP)                  ACT(M)
                                                                         7/25/2013




http ://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting. aspx?Get=Uv6pASOoJ car... 3/6/2014
Office of Harris County District Clerk - Chris Daniel                                                                                       Page 4 of 9



 J?..Q?.12§.QJ(_)J().:7.A~j~~         BAUMGART, ERIC L   7/24/2013   I       6     Bond Made                $1,000.00    VIO PRIV INV/SEC      3/10/2014
 - CRIMINAL(A)                                                                     (B)                                   ACT(M)

 190949701010-2Active BAUMGART, ERIC L                   7/24/2013   I       6     Bond Made                $1,000.00    VIO PRIV INV/SEC      3/10/2014
 .-. CRIMINAL(A)                                                                   (B)                                   ACT(M)

 J'!.().'!.4.'!.;j!!rnrn~JAi;!;~Y.~   BAUMGART, ERIC L   7/24/2013   I       6     Bond Made                $5,000.00    VIO PRIV INV/SEC      3/10/2014
 - CRIMINAL(A)                                                                     (B)                                   ACT(M)

 190949901010-2Active BAUMGART, ERIC L                   7/24/2013   I       6     Bond Made                $1,000.00    VIO PRIV INV/SEC      3/10/2014
 - CRIMINAL(A)                                                                     (B)                                   ACT(M)

 J?..Q?.1.2.~_QJtn.!!:7.A~j~_i:       BAUMGART, ERIC L   7/24/2013   I       6     Bond Made                $1,000.00    VIO PRIV INV/SEC      3/10/2014
 - CRIMINAL(A)                                                                     (B)                                   ACT(M)

 138216601010-3Active BAUMGART, ERIC                     3/27/2013   I       183   Bond Made                $20,000.00   TAMPER GOVT           3/14/2014
 - CRIMINAL(A)                                                                     (B)                                   RECORD(F)

 137072201010-                        BAUMGART, ERIC     1211112012      I   183   Disposed(D) Dismissed    $20,000.00   TAMPER GOVT           3/19/2013
 3Dismissed(D)                                                                                 (DISM)                    RECORD(F)
                                                                                               3/19/2013

 186704701010-                        BAUMGART, ERIC L   12/10/2012      I   6     Disposed(D) Dismissed    $5,000.00    VIO PRIV INV/SEC      6/26/2013
 2Dismissed(D)                                                                                 (DISM)                    ACT(M)
                                                                                               6/26/2013

 137023001010-                        BAUMGART, ERIC L   12/6/2012 I         183   Disposed(D) Disposed     $5,000.00    VIO PRIV INV/SEC
 3Complete(C)                                                                                  (DISP)                    ACT(M)
                                                                                               12/10/2012

 186294801010-                        BAUMGART, ERIC L   1111712012      I   6     Disposed(D) Dismissed    $5,000.00    VIO PRIV INV/SEC      12/13/2012
 2Dismissed(D)                                           11/17/2012                            (DISM)                    ACT(M)
                                                                                               12/13/2012

 136243301010-                        BAUMGART, ERIC     9/25/2012   I       183   Disposed(D) Disposed     $1,000.00    VIO PRIV INV/SEC
 3ComJ!lete(C)                                                                                 (DISP)                    ACT(M)
                                                                                               9/26/2012

 136243201010-                        BAUMGART, ERIC     9/25/2012   I       183   Disposed(D) Disposed     $1,000.00    VIO PRIV INV/SEC
 3Com_plete(q                                                                                  (DISP)                    ACT(M)
                                                                                               9/26/2012

 136242801010-                        BAUMGART, ERIC     9/25/2012   I       183   Disposed(D) Disposed     $1,000.00    VIO PRIV INV/SEC
 3Complete(C)                                                                                  (DISP)                    ACT(M)
                                                                                               9/26/2012

 136243101010-                        BAUMGART, ERIC     9/25/2012   I       183   Disposed(D) Disposed     $1,000.00    VIO PRIV INV/SEC
 3Complete(C)                                                                                  (DISP)                    ACT(M)
                                                                                               9/26/2012

 136243401010-                        BAUMGART, ERIC L   9/25/2012   I       183   Disposed(D) Dismissed    $10,000.00   TAMPER GOVT           12/13/2012
 3Dismissed(D)                                                                                 (DISM)                    RECORD(F)
                                                                                               12/13/2012

 185330201010-                        BAUMGART, ERIC     9/25/2012   I       6     Disposed(D) Dismissed    $1,000.00    VIO PRIV INV/SEC      6/26/2013
 2Dismissed(D)                                                                                 (DISM)                    ACT(M)
                                                                                               6/26/2013

 185330101010-                        BAUMGART, ERIC     9/25/2012   I       6     Disposed(D) Dismissed    $1,000.00    VIO PRIV INV/SEC      6/26/2013
 2Dismissed(D)                                                                                 (DISM)                    ACT(M)
                                                                                               6/26/2013

 185330001010-                        BAUMGART, ERIC     9/25/2012   I       6     Disposed(D) Dismissed    $1,000.00    VIO PRIV INV/SEC      6/26/2013
 2Dismissed(D)                                                                                 (DISM)                    ACT(M)
                                                                                               6/26/2013

 185330301010-                        BAUMGART, ERIC     9/25/2012   I       6     Disposed(D) Dismissed    $1,000.00    VIO PRIV INV/SEC      6/26/2013
 2Dismissed(D)                                                                                 (DISM)                    ACT(M)
                                                                                               6/26/2013



 ACTIVE PARTIES
 Name                                                                    Connection                                             Post SPN#
                                                                                                                                Jdgm
 BAUMGART, ERIC L                                                        PROSE                                                          01892742

 PERSONAL BOND, PTR                                                      BAIL BONDSMAN                                                  00002404




http ://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting. aspx?Get=Uv6pASOoJ car... 3/6/2014
Office of Harris County District Clerk - Chris Daniel                                                          Page 5 of 9



 INACTIVE PARTIES
 No inactive parties found.

 SETTINGS
 Date   Court Post Docket            Reason              Results Defendant Future               Comments Attorney
              Jdgm Type                                                    Date                          Appearance
                                                                                                         Indicator
 8/02/2013    6          Motions     Arraignment         Reset   Present           10/22/2013                Absent
 09:00AM                 Docket                                                    12:00:00AM
 10/11/2013   6          Motions     Motion Hearing      Reset   Present           11/1/2013                 Absent
 09:00AM                 Docket                                                    12:00:00AM
 10/22/2013   6          Motions     Jury Trial          Reset   Data              10/11/2013                Absent
 09:00AM                 Docket                                  Unavailable       12:00:00AM
 11/01/2013   6          Motions     Motion Hearing      Reset   Data              11/14/2013                Absent
 09:00AM                 Docket                                  Unavailable       12:00:00AM
 11/14/2013   6          Motions     Motion Hearing      Reset   Data              3/10/2014                 Absent
 09:00AM                 Docket                                  Unavailable       12:00:00AM
 3/10/2014    6          Motions     Jury Trial                  Data Not          1/1/0001                  Absent
 09:00AM                 Docket                                  Entered           12:00:00AM



 ALIASES
 Defendant Alias                                   True Name Race              Sex              DOB           SPN#
 BAUMGART, ERlC                                                  w             M                1/4/1970      01892742
 BAUMGART, ERlC L                                  Yes           w             M                1/4/1970      01892742



 DOCUMENTS
 Number           Document                                                                       Post Date            Pgs
                                                                                                 Jdgm
 59875656         36659 - RETURN OF SUBPOENA                                                           03/04/2014
 59848857         36640 - RETURN OF SUBPOENA                                                           03/03/2014
 59815224         36656 - RETURN OF SUBPOENA                                                           02/27/2014
 59815225         36657 - RETURN OF SUBPOENA                                                           02/27/2014
 59815226         36658 - RETURN OF SUBPOENA                                                           02/27/2014
 59810051         36642 - SUBPOENA                                                                     02/26/2014
 59810053         36643 - SUBPOENA                                                                     02/26/2014
 59810054         36644 - SUBPOENA                                                                     02/26/2014
 59810056         36645 - SUBPOENA                                                                     02/26/2014
 59810058         36646 - SUBPOENA                                                                     02/26/2014
 59810059         36647 - SUBPOENA                                                                     02/26/2014
 59810060         36648 - SUBPOENA                                                                     02/26/2014
 59810061         36649 - SUBPOENA                                                                     02/26/2014
 59810068         36650 - SUBPOENA                                                                     02/26/2014
 59810069         36651 - SUBPOENA                                                                     02/26/2014
 59810070         36652 - SUBPOENA                                                                     02/26/2014
 59810071         36653 - SUBPOENA                                                                     02/26/2014




http ://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting. aspx?Get=Uv6pASOoJ car... 3/6/2014
Office of Harris County District Clerk - Chris Daniel                                     Page 6 of 9



 59810073       36654 - SUBPOENA                                                  02/26/2014
 59810074       36655 - SUBPOENA                                                  02/26/2014
 59810075       36656 - SUBPOENA                                                  02/26/2014
 59810076       36657 - SUBPOENA                                                  02/26/2014
 59810077       36658 - SUBPOENA                                                  02/26/2014
 59810083       36659 - SUBPOENA                                                  02/26/2014
 59810084       36660 - SUBPOENA                                                  02/26/2014
 59810087       36617 - SUBPOENA                                                  02/26/2014
 59810101       36633 - SUBPOENA                                                  02/26/2014
 59810107       36634 - SUBPOENA                                                  02/26/2014
 59810108       36635 - SUBPOENA                                                  02/26/2014
 59810112       36636 - SUBPOENA                                                  02/26/2014
 59810118       36637 - SUBPOENA                                                  02/26/2014
 59810120       36638 - SUBPOENA                                                  02/26/2014
 59810121       36639 - SUBPOENA                                                  02/26/2014
 59810122       36640 - SUBPOENA                                                  02/26/2014
 59810123       36641 - SUBPOENA                                                  02/26/2014
 59810811       36654 - RETURN OF SUBPOENA                                        02/26/2014
 59810941       36639 - RETURN OF SUBPOENA                                        02/26/2014
 59778601       35433 - RETURN OF SUBPOENA                                        02/25/2014
 59782792      APPLICATION FOR SUBPOENA BY DEFENSE                                02/25/2014
 59786103      APPLICATION FOR SUBPOENA BY STATE                                  02/25/2014   3
 59809937       FREEfax Cover Sheet                                               02/25/2014
 59810008       FREEfax Cover Sheet                                               02/25/2014
 59737854      APPLICATION FOR SUBPOENA BY DEFENSE                                02/21/2014
 59737855       Subpoena Application Attachment DEFENSE                           02/21/2014
 59738179      APPLICATION FOR SUBPOENA BY DEFENSE                                02/21/2014   2
 59738180       Subpoena Application Attachment DEFENSE                           02/21/2014
 59738181       Subpoena Application Attachment DEFENSE                           02/21/2014
 59738182       Subpoena Application Attachment DEFENSE                           02/21/2014
 59738183       Subpoena Application Attachment DEFENSE                           02/21/2014
 59738184       Subpoena Application Attachment DEFENSE                           02/21/2014
 59738185       Subpoena Application Attachment DEFENSE                           02/21/2014   2
 59738207      APPLICATION FOR SUBPOENA BY DEFENSE                                02/21/2014
 59738208       Subpoena Application Attachment DEFENSE                           02/21/2014
 59738496      APPLICATION FOR SUBPOENA BY DEFENSE                                02/21/2014
 59738497       Subpoena Application Attachment DEFENSE                           02/21/2014
 59738703      APPLICATION FOR SUBPOENA BY DEFENSE                                02/21/2014
 59740578       FREEfax Cover Sheet                                               02/21/2014
 59740722       FREEfax Cover Sheet                                               02/21/2014
 59740728       FREEfax Cover Sheet                                               02/21/2014
 59740739       FREEfax Cover Sheet                                               02/21/2014




http ://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting. aspx?Get=Uv6pASOoJ car... 3/6/2014
Office of Harris County District Clerk - Chris Daniel                                     Page 7 of 9



 59740745       FREEfax Cover Sheet                                               02/21/2014
 59741639       35504 - SUBPOENA                                                  02/21/2014
 59741640       35503 - SUBPOENA                                                  02/21/2014
 59741642       35500 - SUBPOENA                                                  02/21/2014
 59741643       35494 - SUBPOENA                                                  02/21/2014   2
 59741644       35495 - SUBPOENA                                                  02/21/2014   2
 59741645       35496 - SUBPOENA                                                  02/21/2014   2
 59741646       35497 - SUBPOENA                                                  02/21/2014   2
 59741647       35498 - SUBPOENA                                                  02/21/2014   2
 59741648       35499 - SUBPOENA                                                  02/21/2014   2
 59741649       35433 - SUBPOENA                                                  02/21/2014   2
 59744188       35503 - RETURN OF SUBPOENA                                        02/21/2014   2
 59744954       35497 - RETURN OF SUBPOENA                                        02/21/2014
 59744955       35498 - RETURN OF SUBPOENA                                        02/21/2014
 59744957       35499 - RETURN OF SUBPOENA                                        02/21/2014
 59744958       35494 - RETURN OF SUBPOENA                                        02/21/2014
 59744959       35495 - RETURN OF SUBPOENA                                        02/21/2014
 59744960       35496 - RETURN OF SUBPOENA                                        02/21/2014
 59744539      APPLICATION FOR SUBPOENA BY STATE WITNESS 1N COUNTY COURT          02/19/2014   6
 58380440       TRIAL - DISCLOSE EXPERTS                                          11/20/2013   3
 58335072       SUBPOENA                                                          11/18/2013
 58335073       SUBPOENA                                                          11/18/2013
 58335074       SUBPOENA                                                          11/18/2013
 58326388       TRIAL - PRODUCTION OF DOCUMENTS (FORMA PAUPERIS)                  11/15/2013
 58297465       CASE RESET FORM                                                   11/14/2013
 58359154       TRIAL - DISCOVERY                                                 11/14/2013   2
 58375895       OTHER - TO QUASH                                                  11/14/2013   3
 58413929       CONDITIONS OF BAIL                                                11/14/2013
 58713222       TRIAL - CON SO LIDA TE CASES                                      11/14/2013   5
 58237745      ANSWER TO MOTION BY SHERIFF TO QUASH SUBPOENA                      11/10/2013   4
 58215318       DEFENDANTS ANSWER TO WAIVER OF ATTORNEY WARNINGS                  11/07/2013   5
 58215317       DEFENDANT S PRETRIAL FOCUS AND PROPOSED CASE MANAGEMENT PLAN      11/05/2013   2
 58102713       CASE RESET FORM                                                   11/01/2013
 59259507       DEFENDANT'S PRETRIAL FOCUS AND PROPOSED CASE MANAGEMENT PLAN      11/01/2013   2
 59259508      CODE OF CRIMINAL PROCEDURE CHAPTER 21 INDICTMENT & lNFORMA TION    11/01/2013   40
               ARTS 21.011 - 21.02
 57755434       MOTION FOR COMMUNITY SUPERVISION                                  10/11/2013
 57784415       MOTION TO QUASH SUBPOENA DUCES TECUM                              10/11/2013   3
 57784416       SUBPOENA DUCES TECUM                                              10/11/2013
 57784417       PROPOSED ORDER                                                    10/11/2013
 57720205       CASE RESET FORM                                                   10/09/2013
 57720266       SUBPOENA BY STATE FOR WITNESS IN COUNTY CRIMINAL COURT            10/09/2013   3




http ://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting. aspx?Get=Uv6pASOoJ car... 3/6/2014
Office of Harris County District Clerk - Chris Daniel                                          Page 8 of 9



 57699308       MOTION FOR CONTINUANCE                                                 10/07/2013   4
 57699305       APPLICATION FOR SUBPOENA BY STATE FOR WITNESS IN COUNTY                10/04/2013
                CRIMINAL COURT
 57429183       PROPOSED ORDER                                                         09/24/2013
 57429177       STATES DISCLOSURE OF EXPERTS                                           09/23/2013   3
 57429178       MOTION TO DISCLOSE EXPERTS                                             09/23/2013   2
 57429179       PROPOSED ORDER                                                         09/23/2013
 57429180       STATES MOTION IN LIMINE                                                09/23/2013
 57429181       NOTICE OF INTENTION TO USE EVIDENCE OF PRIOR CONVICTIONS AND           09/23/2013   4
                EXTRANEOUS OFFENSES
 57429182       MOTION TO CUMULATE SENTENCE                                            09/23/2013
 57464195       STATES NOTICE OF INTENT TO USE AS EVIDENCE BUSINESS RECORDS            09/23/2013
                ACCOMPANIED BY AFFIDAVIT
 57464199       STATES NOTICE OF INTENT TO USE AS EVIDENCE BUSINESS RECORDS            09/23/2013
                ACCOMPANIED BY AFFIDAVIT
  ·> 57464200   AFFIDAVIT                                                              09/23/2013
 57464202       STATES NOTICE OF INTENT TO USE AS EVIDENCE BUSINESS RECORDS            09/23/2013
                ACCOMPANIED BY AFFIDAVIT
 57464208       STATES NOTICE OF INTENT TO USE AS EVIDENCE BUSINESS RECORDS            09/23/2013
                ACCOMPANIED BY AFFIDAVIT
  ·> 57720726   BUSINESS RECORDS AFFIDAVII                                             09/23/2013
                BUSINESS RECORDS AFFIDAVII                                             09/23/2013
                BUSINESS RECORDS AFFIDAVII                                             09/23/2013
 57464209       AFFIDAVIT                                                              09/23/2013
 57464210       DAILY REPORT ON LAW ENFORCEMENT FORCE ACCOUNT WORK                     09/23/2013   4
 57464211       STATES NOTICE OF INTENT TO USE AS EVIDENCE BUSINESS RECORDS            09/23/2013
                ACCOMPANIED BY AFFIDAVIT
 57464212       BUSINESS RECORDS AFFIDAVII                                             09/23/2013
 57464214       STATES NOTICE OF INTENT TO USE AS EVIDENCE BUSINESS RECORDS            09/23/2013
                ACCOMPANIED BY AFFIDAVIT
 57720725       STATES NOTICE OF INTENT TO USE AS EVIDENCE BUSINESS RECORDS            09/23/2013
                ACCOMPANIED BY AFFIDAVIT
 57398382       SUPOENA DUCES TECUM                                                    09/20/2013   4
 57398383       SUPOENA DUCES TECUM                                                    09/20/2013   5
 57398384       SUPOENA DUCES TECUM                                                    09/20/2013   3
 57398385       SUPOENA DUCES TECUM                                                    09/20/2013   4
 57398386       SUPOENA DUCES TECUM                                                    09/20/2013   5
 57429184       NOTICE OF STATE BAR GRIEVANCE (concerning Thomas Heyward Carter III)   09/20/2013   9
 57340343       SUBPOENA DUCES TECUM                                                   09/18/2013   2
 57340344       SUBPOENA DUCES TECUM                                                   09/18/2013   2
 57274668       SUBPOENA DUCES TECUM                                                   09/11/2013
 57211546       MOTION FOR DISCOVERY                                                   09/05/2013   3
 57340309       MOTION FOR DISCOVERY ORDER                                             09/04/2013   4
 57340311       EXHIBIT 1                                                              08/29/2013
 57340312       EXHIBIT 2                                                              08/29/2013   2
 56914149       REQUEST TO EXERCISE PRO SE DEFENSE                                     08/09/2013




http ://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting. aspx?Get=Uv6pASOoJ car... 3/6/2014
Office of Harris County District Clerk - Chris Daniel                                     Page 9 of 9



 56885718       STATES REQUEST FOR FARETTA HEARING                                08/08/2013   3

 56896635       MOTION IN LIMINE TO LIMIT STATES ARGUMENT                         08/07/2013   2

 56896636       APPLICATION FOR COMMUNITY SUPERVISON FROM THE JURY                08/07/2013   2

 56896637       MOTION IN LIMINE REGARDING APPLICATION FOR COMMUNITY              08/07/2013   2
                SUPERVISION

 56896638       MOTION FOR PRODUCTION EXCULPATORY EVIDENCE                        08/07/2013   2

  ·> 56896639   PROPOSED ORDER                                                    08/07/2013   2

 56896640       MOTION FOR DISCLOSURE OF EVIDENCE AND WITNESSES                   08/07/2013   2

 56896641       PROPOSED ORDER                                                    08/07/2013   2

 56896643       MOTION FOR DISCLOSURE OF INFORMANTS                               08/07/2013   2

 56896644       PROPOSED ORDER                                                    08/07/2013

 56896654       REQUEST FOR NOTICE OF STATES INTENTION TO USE EVIDENCE OF PRIOR   08/07/2013
                CONVICTIONS

 56896655       REQUEST FOR NOTICE OF STATES INTENTION TO USE EVIDENCE OF         08/07/2013
                EXTRANEOUS OFFENSES

 56854690       MOTION TO QUASH INDICTMENT                                        08/05/2013   3

 56863041       TRANSFER ORDER                                                    08/02/2013   2

 56754767       BAIL-BOND                                                         07/26/2013   2

 56749322       CHARGING INSTRUMENT - MISDEMEANOR INDICTMENT                      07/24/2013




http ://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting. aspx?Get=Uv6pASOoJ car... 3/6/2014
EXHIBIT 3
RE: Texas I Baumgart; Cause No. 1909495.                            http://webmail.earthlink.net/wam/printable.jsp?msgid=lll6&x=ll8083374l



         RE: Texas I Baumgart; Cause No. 1909495.
          From:             "Eric L. Baumgart" 
          To:               "Walker,Charlie (DCO)"
          Subject:          RE: Texas I Baumgart; Cause No. 1909495.
          Date:             Oct 12, 20151:13 PM


         Thank you for the response.



         -----Original Message-----
         >From:      "Walker, Charlie (DCO)" 
         >Sent: Oct 12, 2015 2:09 PM
         >To: "'eric.baumgart@earthlink.net'" 
         >Subject: RE: Texas I Baumgart; Cause No. 1909495.
         >
         >
         >
         >Mr. Baumgart
         >Your acquittal case has not been expunged.                   I do not know why you cannot see the
         case.       It is being investigated.
         >Charles Walker
         >(713)      755-5102
         >
         >
         >-----Original Message-----
         >From: Eric L. Baumgart [mailto:eric.baumgart@earthlink.net]
         >Sent: Sunday, October 11, 2015 3:19 PM
         >To: Chris Daniel         (Public)
         >Cc: Judge Emmett         (County Judge's Office); Henderson, Bill (County Judge's Office)
         >Subject: Texas I Baumgart; Cause No. 1909495.
         >
         >Chris Daniel
         >District Clerk's Office
         >201 Caroline, Suite 420
         >Houston, Texas 77002
         >
         >Mr. Daniel,
         >
         >I am a defendant to multiple criminal cases that originated in Harris County Texas
         and I recently received an acquittal in one of these cases. My SPN is 01892742 and the
         case I was acquitted for was under Cause Number 1909495. As of Friday-October 9, 2015
         this case is longer listed in the online records for the District Clerk's Office.
         >
         >I did not authorize the expunction of my criminal records and I want records of my
         acquitted case to remain in public record along with the multitude of past and pending




1 of2                                                                                                                  12/16/2015 5:40 PM
RE: Texas I Baumgart; Cause No. 1909495.            http://webmail.earthlink.net/wam/printable.jsp?msgid=lll6&x=ll8083374l


         cases against me. I also want to know why my records were expunged, who authorized it,
         and when the records were expunged.
         >
         >Respectfully,
         >
         >Eric L. Baumgart
         >PO Box 613
         >Nome, Texas 77629
         >T: 409-338-1661
         >T: 281-457-9999




2 of2                                                                                                  12/16/2015 5:40 PM
EXHIBIT 4
Texas I Baumgart; Cause No. 1909495.                                 http://webmail.earthlink.net/wam/printable.jsp?msgid= l l l 8&x=-7 522113 51



         Texas I Baumgart; Cause No. 1909495.
          From:             "Eric L. Baumgart" 
          To:               charlie.walker@hcdistrictclerk.com
          Cc:               c.daniel@hcdistrictclerk.com, judge.emmett@cjo.hcbc.net, william.henderson@cjo.hcbc.net
          Subject:          Texas I Baumgart; Cause No. 1909495.
          Date:             Oct 18, 201511:06 PM


         Mr. Walker,


         Last week I requested the District Clerk's Office for Harris County Texas to report
         why a certain criminal case had been removed from public Internet records. The case
         related to SPN 01892742 and Cause Number 1909495.


         You responded on behalf of elected District Clerk Chris Daniel and your response read
         in verbatim: "Your case has not been expunged. I do not know why you cannot see the
         case. It is being investigated.".


         I'm not computer savvy, but I imagine that whoever altered these records was recorded
         by software and that tracking this event would not be difficult. And, it is my
         understanding that such transactions are public information.


         As previously requested, I want records of my acquitted case to remain in public
         record along with the multitude of past and pending cases against me. I also want to
         know why my records were expunged, who authorized it, and when the records were
         expunged.


         Respectfully,


         Eric L. Baumgart
         PO Box 613
         Nome, Texas 77629
         T: 409-338-1661
         T: 281-457-9999




1 of 1                                                                                                                      12/16/2015 5:42 PM
EXHIBIT 5
Office of Harris County District Clerk - Chris Daniel                                                                                     Page 1 of 1




                                                       Criminal Search Results
Total records generated for printing is 23 (limit of 5,000, search results may vary)

  Case(Cause )#                              Style                               File Date    Court              Status                  Type of
                                                                                                                                     Action/Offense
 139561201010-3   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   7/24/2013     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Disposed(DISP) (M)

 139561301010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     7/24/2013     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Complete(C)      01/04/1970)                                                                         Disposition: Disposed(DISP) (M)
 139561401010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     7/24/2013     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Complete(C)      01/04/1970)                                                                         Disposition: Disposed(DISP) (M)

 139561501010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     7/24/2013     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Complete(C)      01/04/1970)                                                                         Disposition: Disposed(DISP) (M)
 139561601010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     7/24/2013     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Complete(C)      01/04/1970)                                                                         Disposition: Disposed(DISP) (M)

 190949601010-2   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   7/24/2013      6     Defendant: Bond Made(B)   VIO PRIV INV I SEC ACT
 Appeal(P)        01/04/1970)                                                                         Disposition: Probation    (M)
                                                                                                      (PROB)

 190949701010-2   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   7/24/2013      6     Defendant: Bond Made(B)   VIO PRIV INV I SEC ACT
 Appeal(P)        01/04/1970)                                                                         Disposition: Probation    (M)
                                                                                                      (PROB)

 190949801010-2   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   7/24/2013      6     Defendant: Bond Made(B)   VIO PRIV INV I SEC ACT
 Appeal(P)        01/04/1970)                                                                         Disposition: Probation    (M)
                                                                                                      (PROB)

 190949901010-2   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   7/24/2013      6     Defendant: Bond Made(B)   VIO PRIV INV I SEC ACT
 Appeal(P)        01/04/1970)                                                                         Disposition: Probation    (M)
                                                                                                      (PROB)

 138216601010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     3/27/2013     183    Defendant: JAIL(])        TAMPERING WITH
 Appeal(P)        01/04/1970)                                                                         Disposition: Probation    RECORD(F)
                                                                                                      (PROB)
 137072201010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     12/11/2012    183    Defendant: Disposed(D)    TAMPER GOVT RECORD
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (F)
                                                                                                      (DISM)

 186704701010-2   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   12/10/2012     6     Defendant: Disposed(D)    VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (M)
                                                                                                      (DISM)
 137023001010-3   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   12/6/2012     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Disposed(DISP) (M)

 186294801010-2   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   11/17/2012     6     Defendant: Disposed(D)    VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (M)
                                                                                                      (DISM)

 136242801010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Disposed(DISP) (M)

 136243101010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Disposed(DISP) (M)

 136243201010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Disposed(DISP) (M)
 136243301010-3   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012     183    Defendant: Disposed(D)      VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Disposed(DISP) (M)

 136243401010-3   The State ofTexas vs. BAUMGART, ERIC L (SPN: 01892742) (DOB:   9/25/2012     183    Defendant: Disposed(D)    TAMPER GOVT RECORD
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (F)
                                                                                                      (DISM)
 185330001010-2   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012      6     Defendant: Disposed(D)    VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (M)
                                                                                                      (DISM)

 185330101010-2   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012      6     Defendant: Disposed(D)    VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (M)
                                                                                                      (DISM)
 185330201010-2   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012      6     Defendant: Disposed(D)    VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (M)
                                                                                                      (DISM)

 185330301010-2   The State ofTexas vs. BAUMGART, ERIC (SPN: 01892742) (DOB:     9/25/2012      6     Defendant: Disposed(D)    VIO PRIV INV I SEC ACT
 Dismissed(D)     01/04/1970)                                                                         Disposition: Dismissed    (M)
                                                                                                      (DISM)




http://www. hcdi stri ctcl erk. com/edocs/public/SearchResultsPrinting. aspx                                                              12/16/2015